Citation Nr: 0937332	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from May 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
February 11, 2004. Thereafter, the Veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected PTSD.

This appeal also comes before the Board on appeal from an 
August 2005 rating decision rendered by the RO, which denied 
entitlement to a TDIU.

In a February 2007 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 50 percent rating, also 
effective February 11, 2004.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In a November 2007 statement, the Veteran revoked the power 
of attorney of his service representative.

In January 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  PTSD was manifested by no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  The Veteran's sole service-connected disability is PTSD, 
rated as 70 percent disabling.

4.  Competent medical evidence does indicate that the 
Veteran's service-connected PTSD disability alone precludes 
him from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for a 70 percent rating, but no higher, for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for a total disability rating based on individual 
unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for service 
connection for PTSD in February 2004.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  In 
an August 2004 rating decision, the RO granted entitlement to 
service connection and assigned an initial 30 percent rating 
for PTSD.  The Veteran appealed the assignment of the initial 
evaluation for that benefit.  The Veteran's claim for 
entitlement to a TDIU was received in August 2004.  He was 
again notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in January 2005 and February 
2008.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The claim for an initial evaluation for PTSD is a downstream 
issue from the grant of service connection, and was initiated 
via a notice of disagreement.  Hence, there is no duty to 
provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in February 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating and 
TDIU claims and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  His service treatment 
records and all relevant VA and private treatment records 
pertaining to his claims have been obtained and associated 
with his claims file.  The Veteran has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected PTSD and any related 
unemployability.  Records from the Social Security 
Administration (SSA) were also requested.  In a May 2007 
response, SSA indicated that there was no medical information 
available and that the Veteran had never filed a claim for 
SSA benefits. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations

I.  Initial Rating for PTSD

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matter is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned an initial 50 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).   




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from May 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
and assigned an initial 30 percent rating for PTSD, effective 
February 11, 2004. Thereafter, the Veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected PTSD.

This appeal also comes before the Board on appeal from an 
August 2005 rating decision rendered by the RO, which denied 
entitlement to a TDIU.

In a February 2007 rating decision, the RO increased the 
Veteran's evaluation for PTSD to a 50 percent rating, also 
effective February 11, 2004.  The issue of entitlement to a 
higher disability evaluation based upon an initial grant of 
service connection remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

In a November 2007 statement, the Veteran revoked the power 
of attorney of his service representative.

In January 2008, the Board remanded these matters to the RO 
via the Appeals Management Center (AMC) for additional 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  PTSD was manifested by no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

3.  The Veteran's sole service-connected disability is PTSD, 
rated as 70 percent disabling.

4.  Competent medical evidence does indicate that the 
Veteran's service-connected PTSD disability alone precludes 
him from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for a 70 percent rating, but no higher, for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).

2.  Affording the Veteran the benefit of the doubt, the 
criteria for a total disability rating based on individual 
unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his claim for service 
connection for PTSD in February 2004.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
February 2004.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and provided other pertinent information regarding VCAA.  In 
an August 2004 rating decision, the RO granted entitlement to 
service connection and assigned an initial 30 percent rating 
for PTSD.  The Veteran appealed the assignment of the initial 
evaluation for that benefit.  The Veteran's claim for 
entitlement to a TDIU was received in August 2004.  He was 
again notified of the provisions of the VCAA by the RO and 
AMC in correspondence dated in January 2005 and February 
2008.  

Thereafter, the claims were reviewed and a supplemental 
statement of the case (SSOC) was issued for these matters in 
July 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The claim for an initial evaluation for PTSD is a downstream 
issue from the grant of service connection, and was initiated 
via a notice of disagreement.  Hence, there is no duty to 
provide additional notice in this case.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was 
provided in February 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his increased rating and 
TDIU claims and has been provided opportunities to submit 
such evidence.  A review of the claims file also shows that 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  His service treatment 
records and all relevant VA and private treatment records 
pertaining to his claims have been obtained and associated 
with his claims file.  The Veteran has also been provided 
with multiple VA medical examinations to assess the current 
state of his service-connected PTSD and any related 
unemployability.  Records from the Social Security 
Administration (SSA) were also requested.  In a May 2007 
response, SSA indicated that there was no medical information 
available and that the Veteran had never filed a claim for 
SSA benefits. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.



Laws and Regulations

I.  Initial Rating for PTSD

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matter is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran was assigned an initial 50 percent 
rating for his service-connected PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).   




General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

70
?
?
61
Some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, has some 
meaningful relationships.
60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
30
?
?
?
21
Behavior is considerably influenced by delusions or 
hallucinations OR
serious impairment in communication or judgment 
(e.g., sometimes
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost 
all areas (e.g., stays in bed all day; no job, home 
or friends). 

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2008).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 
(2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a Veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person. Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold. Consideration shall be given in all claims 
to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2008).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2008).  Factors to be considered are the Veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the Veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).



Factual Background

In a January 2004 private psychiatric evaluation, a 
physician, J. C. L., M.D., from Goldsboro Psychiatric Clinic 
indicated that the Veteran had PTSD symptoms since he was 
involved in a motor vehicle accident during service.  These 
symptoms were noted to include intrusive thoughts, 
distressing dreams, flashbacks, distress at exposure to 
triggers, anhedonia, estrangement and detachment from others, 
sleep disturbance, irritability and anger outbursts, hyper 
vigilance, exaggerated startle response, anxiety, inability 
to tolerate crowds, depressed mood, thoughts of death, and 
occasional auditory and visuals illusions and hallucinations.  
It was further noted that the Veteran had been married for 14 
years to his second wife and was a self-employed car salesman 
that had not been working much in recent months.  Mental 
status examination findings were listed as cooperative, 
normal dress, soft spoken, anxious mood, congruent affect, 
linear thought process, no current hallucinations or 
delusions, no current homicidal or suicidal ideation, fair 
attention, and fair insight and judgment.  The physician 
diagnosed PTSD and assigned a GAF score of 35, opining that 
the Veteran was severely compromised in his ability to 
sustain work and social relationships and considered to be 
permanently and totally disabled as well as unemployable.

In a June 2004 VA fee-basis psychiatric examination report, 
the Veteran indicated that he was in a motor vehicle accident 
during active service and now does not drive at night and 
does not want anyone behind him.  He complained of weekly 
flashbacks and intrusive memories, difficulty sleeping, 
distressing dreams, nightmares, irritability, hyper 
vigilance, and exaggerated startle response, and detachment 
from others.  He reported that he has had difficulty 
maintaining jobs throughout the years and was working as a 
car salesman, only selling three cars in the last year.  
Mental status evaluation findings were listed as appropriate 
dress, cooperative, anxious mood and affect, somewhat vague, 
minimized his previous alcohol problem, appropriate and 
spontaneous speech, no hallucinations or delusions, oriented 
to person, place, and time, intact memory, and no suicidal or 
homicidal ideations.  The examiner, a physician, diagnosed 
chronic PTSD and assigned a GAF score of 50.  It was noted 
that with limited information, the examiner was unable to 
state any opinion about the Veteran's employability.

In additional psychiatric evaluations dated in June and 
August 2004, J. C. L., M.D. of Goldsboro Psychiatric Clinic 
noted that the Veteran continued to report anxiety and 
depressive symptoms.  Mental status examination findings were 
listed as cooperative, normal dress, normal speech, depressed 
and anxious mood, restricted affect, linear thought process, 
no current hallucinations or delusions, no suicidal or 
homicidal ideation, and fair attention, judgment, and 
insight. 

In his August 2004 VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability), the Veteran indicated 
that he completed one year of college education and that he 
became too disabled to work as of June 1997.  In this report, 
the Veteran indicated that he left his last job as a laborer, 
because of his disability, earned no income during the last 
year, and had not tried to obtain employment since he became 
too disabled to work.

In an October 2004 VA Mental Health Consult note, the Veteran 
complained of poor sleep, bad dreams, and poor memory.  He 
was noted to be a high school graduate who served three years 
in the Navy as a machinist.  He detailed his involvement in 
an in-service car accident as the basis for his PTSD 
diagnosis and indicated he was currently unemployed.  His 
current source of income was listed as his VA pension and his 
wife's salary.  The examiner indicated that the Veteran 
exhibited no overt cognitive deficits and denied suicidal or 
homicidal ideation.  Mental status examination findings were 
listed as well-groomed, appropriate hygiene, normal 
psychomotor activity, pleasant, cooperative, clear and 
articulate speech, depressed mood, constricted affect, no 
overt psychosis or looseness of associations, oriented, 
average intellectual function, intact insight and judgment, 
and some difficulty with eye contact.  The examiner diagnosed 
PTSD and assigned a GAF score of 45.  

In a January 2005 VA treatment record, the Veteran described 
problems with nightmares, intrusive memories, flashbacks, 
feelings of being on edge, irritability, memory impairment, 
and a tendency to avoid reminders of the in-service motor 
vehicle accident.  Objective findings were noted as 
appropriate appearance, fair grooming and hygiene, somewhat 
lethargic, speech of mild paucity, fairly logical and goal 
directed thought processes, no suggested psychosis or mania, 
variably irritable and depressed mood, somewhat bland affect, 
no homicidal or suicidal ideation, and fair judgment and 
insight.  The examiner listed an impression of PTSD and 
assigned a GAF score of 60.  

In additional psychiatric evaluations dated in October 2004 
and February 2005, J. C. L., M.D. of Goldsboro Psychiatric 
Clinic noted that the Veteran continued to PTSD symptoms.  
Mental status examination findings were listed as 
cooperative, normal dress, normal speech, anxious mood, 
restricted affect, linear thought process, no current 
hallucinations or delusions, no suicidal or homicidal 
ideation, and fair judgment and insight. 

In a March 2005 VA treatment record, the Veteran described 
symptoms including sleep impairment, night sweats, anxiety, 
nightmares, irritability, and memory impairment.  Objective 
findings were noted as appropriate appearance, somewhat 
lethargic with somewhat reduced psychomotor activity, speech 
of moderately severe paucity, fairly logical and goal 
directed thought processes, no suggested psychosis or mania, 
variably irritable and depressed mood, somewhat flat affect, 
no homicidal or suicidal ideation, and fair judgment and 
insight.  It was noted that the Veteran did not appear to be 
particularly engaged in the interview process.  The examiner 
listed an impression of PTSD and assigned a GAF score of 65.  
Based on cognitive test results, the examiner was concerned 
with the Veteran's apparent problems with memory and was 
unsure whether his difficulty performing during the 
examination was due to lethargy and/or lack of motivation. 

The Veteran complained of memory problems in a June 2005 VA 
neurology consult note.  He was noted to be an exceedingly 
poor historian.  Neurologic testing results were listed as 
alert, oriented, normal affect, normal speech, unreliable 
Mini-Mental State Examination (MMSE) testing score, oriented, 
intact sensory, normal motor, normal coordination, and normal 
gait.  The VA physician assessed questionable memory 
disturbance.   A September 2005 VA neurology follow-up note 
detailed that the Veteran again provided very little useful 
information.  His wife indicated that he has sleep 
impairment, broods, is very uncommunicative, does not cry, 
and has no suicidal or homicidal ideation.  She was also 
ambivalent about the Veteran's memory impairment.  On 
examination, the Veteran was alert and oriented with normal 
speech and little effort on neurological testing.  The 
examiner suspected the Veteran's mental status to be normal, 
except for poor effort. 

In an October 2005 VA fee-basis psychiatric examination 
report, the Veteran indicated that he has daily intrusive 
memories, cannot drive, has difficulty sleeping, dreams, has 
flashbacks, is depressed most of the time, prefers to stay 
home, is adverse to change, isolates himself, cannot tolerate 
any type of stressors without becoming easily agitated, is 
hyper vigilant, has exaggerated startle reflex, and remains 
quiet most of the time.  He reported that he hears noises at 
night, has not worked in the last 10 years as a result of his 
symptoms, cannot tolerate being around anyone except for 
family members as well as a few friends, and used to drink 
heavily in the past.  It was noted that the Veteran is 
married, lives with his wife, and used to work as a car 
salesman and firefighter.  Mental status examination findings 
were listed as unkempt; quiet but appeared to be reliable 
historian; answered questions appropriately when prompted to; 
appropriate behavior; depressed mood and affect; communicates 
normally; slow but understandable speech; no history of panic 
attacks or delusions; does have hallucinations at times; no 
obsessive rituals but does not like for things to change; 
normal thought processes; normal judgment;  present abstract 
thinking ability; intact memory; and no suicidal or homicidal 
ideations.  

The examiner, the same physician who conducted the June 2004 
VA fee-basis psychiatric examination report, diagnosed PTSD 
and assigned a GAF score of 35.  She indicated that the 
Veteran was greatly impaired both socially and 
occupationally, would have difficulty with complex commands, 
was unable to maintain effective work and social 
relationships, and could not tolerate any kind of stress.  It 
was further indicated that the Veteran became angered easily 
when stressed, causing an impairment in his ability to work 
at all.  The examiner noted that the Veteran could perform 
all activities of daily living but that he was unable to 
manage his benefits in his own best interest.

Private treatment notes dated from June 2005 to August 2006 
from Goldsboro Psychiatric Clinic detailed complaints of 
weekly panic attacks, nightmares, flashbacks, sleep 
impairment, night sweats, hyper vigilance, intrusive 
thoughts, not socializing with anyone, and memory impairment.  
The Veteran also was noted to endorse symptoms including 
anger, sadness, fear, depression, agitation, feeling helpless 
and hopeless, mood swings, worry, racing or jumping thoughts, 
crying spells, some suicidal ideation, and hallucinations.   
E. W. H., M.D. assigned the following GAF scores:  30 (June 
2005); 30 (July 2005); 35 (September 2005); 35 (November 
2005); 40 (February 2006); 35 (May 2006); and 40 (August 
2006).

In a December 2005 VA treatment note, the examiner indicated 
that the Veteran was continually vague about his psychiatric 
symptomatology during consults and had been referred to 
neurology for evaluation.  It was further noted that the 
neurology department felt the Veteran's mental status 
evaluation score was unreliable and expressed concern that 
the Veteran was deliberately providing incorrect information 
during his examination.  The examiner noted that the Veteran 
was not particularly forthcoming during his interview.  It 
was noted that the Veteran pretty much sat over the course of 
the interview in his dark glasses and answered questions 
quite briefly, providing essentially nothing in the way of 
detail.  The examiner detailed that one easily got the 
impression that the Veteran simply wanted to get his 
medications and be done with the interview.  Objective 
findings were listed as appropriate appearance, somewhat 
reduced psychomotor activity, slightly lethargic, grossly 
alert and oriented, no evidence of EPS or tardive dyskinesia, 
speech of moderate to severe paucity, logical and goal-
directed thought processes, fair insight and judgment, 
somewhat bland affect, no homicidal or suicidal ideations, 
and no evidence of psychosis or mania.  The examiner listed 
an impression of PTSD and assigned a GAF score of 65.

In a March 2006 VA treatment record, the Veteran was again 
noted to not be particularly forthcoming over the course of 
his interview.  He reported some problems with occasional 
irritability and sleep impairment.  Objective findings were 
listed as not particularly interactive, slightly lethargic 
with commensurate reduction in overall psychomotor activity, 
no evidence of EPS or tardive dyskinesia, speech of 
moderately severe paucity, tight associations, occasionally 
irritable mood, somewhat bland affect, no homicidal or 
suicidal ideations, and no evidence of psychosis or mania.  
The examiner listed an impression of PTSD and assigned a GAF 
score of 55.

In an October 2006 VA treatment record, the Veteran reported 
flashbacks, hearing voices, and occasional irritability.  
Objective findings were listed as oriented, appropriate 
appearance, clear and coherent speech of mild paucity, normal 
psychomotor activity, no evidence of EPS or tardive 
dyskinesia, intact associations, occasionally irritable mood, 
somewhat bland affect, not overtly psychotic, and no evidence 
of homicidal or suicidal ideations.  It was noted that the 
Veteran described hearing occasional voices and seeing things 
that appeared to be in the context of flashbacks related to 
wartime experiences.  The examiner listed an impression of 
PTSD and assigned a GAF score of 55.

In a November 2006 private psychiatric report from Goldsboro 
Psychiatric Clinic, a physician, E. W. H., M.D., indicated 
that the Veteran continues to experience symptoms including 
weekly nightmares, night sweats, weekly flashbacks, weekly 
panic attacks, sleep impairment, exaggerated startle reflex, 
hyper vigilance, anger, helplessness, hallucinations and 
illusions, and depression 100 percent of the time accompanied 
with no energy and little interest in things.  It was noted 
that his recent memory was severely impaired and working 
memory was 100 percent impaired.  His anger, sadness, and 
fear were noted to come upon him without the knowledge of why 
50 percent of the time, an indication that his prefrontal 
cortex was dysfunctional.  The physician diagnosed both 
chronic PTSD and major depression as well as assigned a GAF 
score of 40.  It was noted that the Veteran was mentally 
competent to manage his financial affairs and to make life-
changing decisions.  However, the physician opined that the 
Veteran was unable to sustain social and work relationships 
due to his PTSD and was to be considered permanently and 
totally disabled as well as unemployable.

Private treatment notes dated from December 2006 to December 
2007 from Goldsboro Psychiatric Clinic detailed complaints of 
weekly panic attacks, nightmares, flashbacks, sleep 
impairment, night sweats, hyper vigilance, intrusive 
thoughts, not socializing with anyone, and memory impairment.  
The Veteran also was noted to endorse symptoms including 
anger, sadness, fear, depression, agitation, feeling helpless 
and hopeless, mood swings, worry, racing or jumping thoughts, 
crying spells, some suicidal ideation, and hallucinations.  
E. W. H., M.D. assigned the following GAF scores:  41 
(December 2006); 40 (April 2007); 41 (August 2007); and 35 
(December 2007).

In a June 2007 VA treatment record, the Veteran reported 
seeking private treatment for PTSD and having no complaints.  
Mental status examination findings were listed as casual 
appearance, distant attitude, not depressed mood, calm motor 
activity, flat affect, unshared thought content, goal 
oriented thought process, and no suicidal or homicidal 
ideation.  The examiner listed an assessment of PTSD and 
assigned a GAF score of 65.

In a January 2008 VA treatment record, the Veteran reported 
feeling extremely stressed, that his wife was away, that he 
was hearing voices, was paranoid someone was going to come in 
his house, and was afraid he would shoot someone entering his 
house.  Mental status examination findings were listed as 
kempt appearance, beseeching attitude, depressed mood, 
congruent affect, hearing voices at night, well organized 
thought processes, some delusional thought content, and no 
suicidal or homicidal ideation.  The examiner listed an 
assessment of PTSD and psychosis NOS (not otherwise 
specified) as well as assigned a GAF score of 45.

Private treatment notes dated in March and June 2008 from 
Goldsboro Psychiatric Clinic detailed complaints of weekly 
panic attacks, nightmares, flashbacks, sleep impairment, 
night sweats, hyper vigilance, intrusive thoughts, not 
socializing with anyone, and memory impairment.  The Veteran 
also was noted to endorse symptoms including anger, sadness, 
fear, depression, agitation, feeling helpless and hopeless, 
mood swings, worry, racing or jumping thoughts, crying 
spells, some suicidal ideation, and hallucinations.   In the 
June 2008 treatment record, E. W. H., M.D. assigned a GAF 
score of 35.

In a May 2009 VA examination report, the examiner indicated 
that the Veteran endorsed the following criteria:  intrusive 
memories; nightmares; flashbacks; efforts to avoid thoughts 
and feelings of trauma; efforts to avoid activities, people, 
and places that are reminders of trauma; diminished interest 
in activities; detachment; restricted range of affect; sense 
of foreshortened future; sleep problems; irritability and 
anger; concentration and memory problems; hyper vigilance; 
and exaggerated startle response.  

Mental status examination findings were listed as appropriate 
dress, groomed, very sedated, slow movement, slow and mumbled 
speech, no perceptual or thought disturbance, linear and 
goal-directed thinking, intermittent suicidal ideation 
without intent, and denial of homicidal ideation.  It was 
noted that the Veteran provided very brief answers.  It was 
indicated that it was still quite difficult to obtain 
information of any clarity and detail even after being urged 
to speak more clearly and at length.  Results of a MMSE 
placed the Veteran in the severe range of cognitive 
impairment.  His style of responding to questions on the MMSE 
suggested his performance may have been affected by 
motivational factors.  When asked about the traumatic events 
he experienced, the Veteran was noted to briefly mention an 
in-service car accident, state he did not want to talk about 
it, begin to cry, and then leave the room.  Upon return he 
was not able to provide details of the accident.  Although 
there cannot be complete certainty about this point, the 
examiner noted that the Veteran's distress and his inability 
to provide elaboration after his break did not seem 
consistent with the typical expression of re-experiencing 
symptoms in PTSD.  The Veteran further reported that he has 
not worked in 10+ years, rarely goes out, does not interact 
with people, does not contribute to household upkeep, and has 
no involvement in leisure or recreational activities.  The 
Veteran and his wife indicated that his PTSD had worsened 
over the last two years and that his functioning had 
declined.  

The examiner, a VA psychologist, diagnosed mild PTSD and 
assigned a GAF score of 55.  Based on his review of the 
record and the results of his psychological evaluation, the 
examiner opined that impairment was rated as mild and that it 
was less likely than not that PTSD makes the Veteran unable 
to maintain substantially gainful employment.  The examiner 
commented that several aspects of the Veteran's presentation 
were unusual.  His extremely low performance on the cognitive 
screening test was noted to be indicative of mental 
retardation, dementia, or traumatic brain injury, not PTSD 
(even if it was severe).  He was also unable to elaborate on 
his symptoms or provide details of his traumatic experience.  
The examiner indicated that sedating medication, motivational 
factors, or other factors may be relevant.  This combination 
of factors, including the long history of documented PTSD as 
well as the unusual aspects of his presentation, do not 
support a diagnosis of severe PTSD with unemployability.  
However, given the degree of cognitive impairment 
demonstrated during this evaluation, the examiner judged the 
Veteran to be unable to manage his own financial affairs. 

Analysis

I.  Initial Rating for PTSD

The Board notes, at the outset, that in addition to PTSD, the 
record reflects that the Veteran has been diagnosed with 
chronic major depression and psychosis NOS, for which service 
connection has not been granted.  However, even if the Board 
were to attribute all his psychiatric symptoms to his 
service-connected PTSD-except in situations in which an 
examiner has distinguished the symptomatology attributable to 
and level of impairment resulting from the other diagnosed 
disabilities from those attributable to and resulting from 
PTSD (see Mittleider v. West, 11 Vet. App. 181, 182 (1998)), 
the Board finds, after a careful review of all pertinent 
evidence in light of the above-noted criteria and with 
resolution of all reasonable doubt in the Veteran's favor, 
that the Veteran's PTSD symptomatology meets or more nearly 
approximates the severity of occupational and social 
impairment contemplated for the assignment of a 70 percent 
rating, but no higher, under the criteria in 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  See 38 C.F.R. § 4.7 
(2008).

Collectively, the evidence reflects that the Veteran's PTSD 
has been manifested by
intrusive thoughts, nightmares, flashbacks, distress at 
exposure to triggers, estrangement and detachment from 
others, irritability, hyper vigilance, night sweats, 
exaggerated startle response, anxiety, sleep disturbance, 
inability to tolerate crowds, depressed mood with no energy 
or little interest in things, crying spells, restricted and 
bland affect, memory impairment, reduced psychomotor 
activity, suicidal ideation, weekly panic attacks, and 
occasional auditory and visual hallucinations.  While 
multiple VA treatment providers have questioned the Veteran's 
lack of motivation as well as his reliability as a historian, 
assigned GAF scores ranging between 55 and 65, and 
characterized his PTSD as mild, additional VA examiners and 
private physicians have concluded that the Veteran's PTSD was 
manifested by an inability to sustain social and work 
relationships, tolerate stress, deal with complex commands, 
or manage his own financial affairs.  Affording the Veteran 
the benefit of the doubt, the Board finds that this 
symptomatology more nearly reflects occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  

At no point during the appeal period, did the Veteran's PTSD 
symptomatology meet the criteria for a rating in excess of 70 
percent.  As noted above, a 100 percent rating requires total 
occupational and social impairment due to certain symptoms; 
however, the Board finds that those delineated symptoms are 
not characteristics of the Veteran's PTSD disability during 
this time period.  Evidence of record does not indicate that 
the Veteran has exhibited grossly inappropriate behavior; 
persistent danger of hurting self or others; or intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  The Board is 
cognizant that were some findings of disorientation to time 
and place as well as severe cognitive impairment.  However, 
evidence of record repeatedly showed findings of linear and 
goal-directed thought processes as well as orientation to 
time, place, and person.  In addition, multiple treatment 
providers have labeled the Veteran as uncommunicative, 
lethargic, and unengaged during the interview process, even 
finding him to be an extremely poor historian.  It has also 
been continually noted that the Veteran's low performance and 
unusual presentation during cognitive testing could be 
possibly due to sedating medication, motivational factors, or 
deliberate misinformation.  

Evidence of record also does not show that the Veteran's PTSD 
is manifested by total occupational and social impairment.  
During this time period, evidence of record reflects that the 
Veteran maintained a close relationship with his wife for 
many years.  Further, many of the assigned GAF scores during 
this period, such as 30, 35, 40, 41, and 45, are clearly 
indicative serious symptomatology and substantial but not 
total impairment in social and occupational functioning due 
to service-connected PTSD.  Consequently, the criteria for 
the assignment of a rating in excess of 70 percent are not 
shown in the evidence of record.

For all the foregoing reasons, entitlement to an initial 
rating of 70 percent, but no higher, for PTSD is assigned.  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available scheduler evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's service-connected 
PTSD that would take his case outside the norm so as to 
warrant the assignment of any extraschedular rating.  There 
is simply no objective evidence showing that the service-
connected PTSD has alone resulted in marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned 70 percent and TDIU ratings).  

Finally, the Board has considered whether the Veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular scheduler 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
scheduler evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  Entitlement to a TDIU

The Veteran contends that he is entitled to a TDIU, as his 
service-connected PTSD disability renders him unemployable.

The Veteran's sole service-connected disability is PTSD rated 
as 70 percent disabling.  At 70 percent, the Veteran's 
combined disability rating does meet the schedular criteria 
for consideration of a TDIU under 38 C.F.R. § 4.16(a) (2008).  
The Board must now determine whether evidence of record shows 
that the Veteran's service-connected PTSD alone precludes him 
from engaging in substantially gainful employment.

In the present case, the Veteran has indicated on several 
occasions that he has not been employed for the last 10 years 
and became too disabled to work due to his PTSD as of June 
1997.  The Board is aware that a VA psychologist opined that 
it was less likely than not that PTSD makes the Veteran 
unable to maintain substantially gainful employment in his 
May 2009 examination report, while another VA fee-based 
physician was unable to state any opinion about the Veteran's 
employability in his June 2004 examination report.  However, 
private psychiatric evaluation reports dated in January 2004 
and November 2006 detail consistent findings by private 
physicians that the Veteran's PTSD severely compromised his 
ability to sustain work relationships as well as include 
medical opinions that the Veteran was unemployable.  In an 
October 2005 VA fee-based examination report, an additional 
physician indicated that the Veteran became angered easily 
when stressed, causing an impairment in his ability to work 
at all. 

Based on the evidence discussed above, the Board, affording 
the Veteran the benefit of the doubt, finds that the record 
demonstrates that the Veteran's service-connected PTSD alone 
actually precludes him from engaging in substantially gainful 
employment.  Thus, entitlement to a TDIU due to the Veteran's 
service-connected PTSD disability is warranted. 


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
allowed, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a TDIU is allowed, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


